DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.

Claim Objections
Claims 42 and 43 objected to because of the following informalities:  
At least claims 42 and 43 do not accurately show amendments relative to the most recent set of claims on file (those of 16 March 2021), changing the claim from which these claims depend without showing any markup of the change, in clear violation of the statutory requirements for presenting amendments. This discrepancy was noted in the Advisory Action of 12 August 2021 but was not corrected in the claims filed 21 August 2021. Given this clear failure to follow procedure, it is likely that the rest of the claims also include unidentified amendments. 
Future submissions which do not accurately show all amendments to the claims will not be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 calls for the invention to further comprise a glucose fuel cell; claim 37 already defines a glucose fuel cell. It is unclear if this is the same fuel cell or an additional fuel cell. For the purposes of examination it will be treated as the same fuel cell; correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37, 39, 42-47, 49-53, 56, 57, 59, 60, 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (US 2012/0302861; see also WO 2012/146740) in view of Aisenberg (US 3837339) and Abreu (US 2002/0049374).
Regarding claim 37, Marshall discloses an intraocular glucose sensor comprising: a glucose sensor configured to measure glucose concentration in aqueous humor of an anterior chamber of a patient's eye (paragraph [0105]); a controller configured to take measurements of the glucose concentration in the aqueous humor using the glucose sensing module (paragraph [0090]); a transmitter and an antenna configured to wirelessly transmit the measurements to an external device (paragraph [0030], [0087]); and a biocompatible housing in which the components are disposed (element 200, which is inherently biocompatible to allow it to function in the biological environment), the housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient’s eye (figure 2).  Marshall does not provide details of the glucose sensor; Aisenberg teaches an implantable electrochemical glucose sensor (column 1 line 58 to column 2 line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall, as modified, and an electrochemical glucose sensor, as taught by Aisenberg, because Marshall does not provide any specifics of the glucose sensor and electrochemical sensors are well-known in the glucose-sensing art.
Aisenberg further teaches that the glucose sensor is a fuel cell (column 1 line 58 to column 2 line 9) but does not explicitly teach using it to power the device. Marshall discloses powering the device’s controller and transmitter via received power; Abreu teaches that a variety of protocols may be used to power a sensor device in an eye, including inductive power 

Regarding claim 39, Marshall further discloses that, when implanted, a first end of the biocompatible housing is configured to reside in the anterior chamber of the patient's eye and a second end is configured to reside in the supraciliary/suprachoroidal space (paragraph [0046]; figure 2).  
Regarding claim 42, Aisenberg’s glucose sensor is a glucose fuel cell that can be used to measure a glucose concentration based on the amount of power produced by the glucose fuel cell (column 1 line 58 to column 2 line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall, as modified, with the fuel cell both producing power and being used for measuring glucose concentration, as taught by Aisenberg, in order to alleviate the need for additional sensors in the device.  
Regarding claim 43, Abreu and Aisenberg do not specify a power output, but as the power output is dependent not only on the circuitry components of the fuel cell but also the 
Regarding claim 44, Marshall further discloses a mechanical intraocular pressure sensor (paragraph [0029], [0159]).  
Regarding claims 45-47, Marshall further discloses the controller being configured to take a measurement of glucose concentration at least every minute (paragraph [0162], multiple readings per second are taken during sampling). 
Regarding claim 49, Marshall further discloses that the controller is further configured to cause the glucose sensing module or the transmitter to shut down or enter a power-saving state when not in use (paragraph [0172]).  
Regarding claim 50, Marshall further discloses a temperature sensor for temperature correction of the glucose sensor (paragraph [0130]).  
Regarding claim 51, Marshall further discloses a storage device that is configured to store the measurements (paragraph [0161]).  
Regarding claim 52, Marshall further discloses an anchor configured to attach the sensor in eye tissue (paragraph [0092]).  
Regarding claim 53, Marshall further discloses that the anchor is configured to extend into a physiological outflow pathway for the aqueous humor (paragraph [0088]).  
Regarding claim 56, Marshall further discloses that the sensor further comprises a fluid channel configured to permit the aqueous humor to flow from the anterior chamber through the fluid channel into the physiological outflow pathway (paragraph [0087]-[0088], [0114]).  

Regarding claim 59, Marshall further discloses a method comprising inserting the glucose sensor into the patient's eye such that the glucose sensing module is provided in the anterior chamber of the eye (figure 3; abstract; paragraph [0047]).  
Regarding claim 60, Marshall further discloses a method comprising taking the measurements of glucose concentration in the aqueous humor; and transmitting the measurements to the external device (paragraphs [0046]-[0048]).  
Regarding claim 64, Marshall discloses a system comprising: an intraocular glucose sensor comprising, a glucose sensor configured to measure glucose concentration in aqueous humor in an anterior chamber of a patient's eye (paragraph [0105]), a controller configured to take measurements of the glucose concentration in the aqueous humor using the glucose sensing module (paragraph [0090]), and a transmitter and an antenna configured to wirelessly transmit the measurements (paragraphs [0030], [0087]; a biocompatible housing in which the components are disposed (element 200, which is inherently biocompatible to allow it to function in the biological environment), the housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient’s eye (figure 2); and an external device configured to receive the measurements from the intraocular glucose sensor (paragraph [0045]).  Marshall does not provide details of the glucose sensor; Aisenberg teaches an implantable electrochemical glucose sensor (column 1 line 58 to column 2 line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have 
Aisenberg further teaches that the glucose sensor is a fuel cell (column 1 line 58 to column 2 line 9) but does not explicitly teach using it to power the device. Marshall discloses powering the device’s controller and transmitter via received power; Abreu teaches that a variety of protocols may be used to power a sensor in an eye, including inductive power transmission or use of a glucose fuel cell configured to produce power using glucose in its surroundings (paragraph [0135]). It would have been obvious to one of ordinary skill in the art at time the invention was made to have made the device of Marshall with a fuel cell, as taught by Abreu, because Abreu teaches that they are equivalents and it would be thus obvious to try. The Examiner notes that, as the fuel cell is the sensor and the sensor is located such that it senses glucose in the aqueous humour of the anterior chamber of the eye, the fuel cell providing the power is thus inherently making use of the glucose in the aqueous humour of the anterior chamber of the eye.

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Snyder (2008/0234598).
Snyder teaches an implantable sensing device which is configured to transmit measurement to an external device, where the device’s controller is configured to perform data compression on the measurements (paragraph [0165]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of .

Claim 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Haffner (US 2010/0087774).
Marshall discloses using the device to pass aqueous outflow, but does not disclose it extending through the trabecular meshwork and into Schlemm's canal in the patient's eye. Haffner teaches a device configured to drain aqueous outflow by having the device extend through the trabecular meshwork and into Schlemm’s canal (paragraph [0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall extending through the trabecular meshwork and into Schlemm’s canal, as taught by Haffner, as there are a finite number of locations for providing drainage and it would be obvious to try the trabecular meshwork and into Schlemm’s canal. 

Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall in view of Silvestrini (US 2010/0137981).
Marshal discloses the device operating in conjunction with treatments, but does not explicitly call for inclusion of an opening configured for storage and controlled release of a drug. Silvestrini teaches a device located in the eye which includes an opening configured for storage and release of a drug (paragraph [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall with an .

Claims 62, 63, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Muller (US 2010/0249548).
Regarding claims 62 and 66, Marshall does not specify the details of the external device; Muller teaches an ocular glucose sensor system which is in communication with an insulin pump which uses the measurements to control medication delivery (paragraph 0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Marshall and included an insulin pump in communication with the system which uses the measurements to control its operation, as taught by Muller, in order to ensure timely delivery of insulin when needed by a user.
Regarding claim 63, Marshall is not explicit as to correlating the measurements of glucose concentration in the aqueous humor with blood glucose concentration. Muller further teaches that the glucose concentration measured in the aqueous humor may be correlated with blood glucose concentration (paragraphs [0049], [0081]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Marshall and correlated the glucose measurements with blood glucose measurements, as taught by Muller, in order to obtain a more standard measure of the patient’s condition.

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant argues only that the fuel cell of Abreu would not be generating power from glucose found in the aqueous humour of the anterior chamber of the eye. This is entirely unpersuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Aisenberg modifies Marshall to teach the specifics of the glucose sensor which is sensing glucose in the aqueous humour of the anterior chamber of the eye. Aisenberg’s glucose sensor is a fuel cell; Aisenberg merely lacks teaching using the power generated by the fuel cell to power components like a transmitter and antenna. Abreu teaches that power generated by a fuel cell can be used to power components like a transmitter and antenna, and that use of the power from a fuel cell is equivalent to received power like that used by Marshall, such that it would be obvious to try switching from received power to power from the fuel cell as they are obvious equivalents and the fuel cell is already part of the device of Marshall and Aisenberg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791